Quinn, Chief Judge
(concurring):
I concur.
However, I think it appropriate to call the attention of law enforcement officers to Judge Sanborn’s statement in Butts v United States, 273 F 35, 38 (CA8th Cir) (1921) (cited with approval by the United States Supreme Court in Sorrells v United States, 287 US 435, 444, 77 L ed 413, 53 S Ct 210), “The first duties of the officers of the law are to prevent, not to punish crime. It is not their duty to incite to and create crime for the sole purpose of prosecuting and punishing it.” A natural corollary to that statement is that law enforcement officers should endeavor to prevent a lesser offense from developing into a major crime.